TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00205-CV


                              Richard A. Dunsmore, Appellant

                                               v.

                                    Janet Latham, Appellee




          FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-17-005646, THE HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellant’s brief was originally due on September 27, 2018.                    On

October 29, 2018, this Court sent a notice to appellant informing him that his brief was overdue

and that a failure to file a satisfactory response by November 8, 2018, would result in the

dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or a

motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: February 15, 2019